ORDER

PER CURIAM.
Bryant McCall appeals from the judgment of the trial court entered after a jury convicted him as a prior and persistent offender of two counts of robbery in the first degree (counts 1 and 5), one count of attempted robbery in the first degree (count 3), three counts of armed criminal action (counts 2, 4, and 6), one count of tampering with a motor vehicle in the first degree (count 7), one count of unlawful use of a weapon (count 8), and one count of resisting a lawful stop or detention (count 9).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).